NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              FEB 13 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

EMIL CADKIN, an individual and as                No. 11-56352
Trustee of the Cadkin Trust,
                                                 D.C. No. 2:06-cv-00034-ER-CW
              Plaintiff - Appellant,

  and                                            MEMORANDUM*

LILA CADKIN, as Trustee of the
CADKIN TRUST,

              Plaintiff,

  v.

LEONA BLUESTONE; ESTATE OF
HARRY BLUESTONE; BLUESTONE
TRUST; CB MUSIC; BLUE RIVER
MUSIC; BROADCAST MUSIC, INC;
AMERICAN SOCIETY OF
COMPOSERS, AUTHORS &
PUBLISHERS,

              Defendants,

  and

CARLIN PRODUCTION MUSIC;
CARBERT MUSIC,


        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36–3.
                                                                             page 2

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                          Submitted February 11, 2013**
                              Pasadena, California

Before:        KOZINSKI, Chief Judge, KLEINFELD and SILVERMAN, Circuit
               Judges.

      1. Emil Cadkin brought his motion to set aside the award of attorneys’ fees

long after the one-year period for filing such motions had expired. See Fed. R.

Civ. P. 60(b)(3), (c). He may not circumvent the limitations period for motions

alleging fraud by bringing his motion under the catchall provision in Rule 60(b)(6)

instead. See Lyon v. Agusta S.P.A., 252 F.3d 1078, 1088–89 (9th Cir. 2001).


      2. Cadkin’s Rule 60(b) motion was long out of time, contained frivolous

allegations of fraud on the court and impugned the integrity of opposing counsel.

The district court did not abuse its discretion in awarding Carlin Production Music

the attorneys’ fees it incurred opposing both the Rule 60(b) motion and the motion

for reconsideration. See Fantasy, Inc. v. Fogerty, 94 F.3d 553, 558 (9th Cir. 1996).

          **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                               page 3
      3. The district court’s finding that Marty O’Toole proceeded in bad faith by

making “repeated indefensible attacks on the fee award” was not clear error, nor

was its order that O’Toole personally satisfy a portion of the attorneys’ fees an

abuse of discretion. See Lahiri v. Universal Music & Video Distrib. Corp., 606

F.3d 1216, 1218–19 (9th Cir. 2010).


      AFFIRMED.